DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 10 September 2020.
Claims 1-27 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6-8, 10, 11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over REICHERT, US Patent Application Publication 2014/0019242 A1 (“Reichert”).

As per Claims 1 and 15 regarding “a Point of Sale (POS) system having a data interface configured to transmit receipt data from the POS to a receipt printer, a receipt monitor intercepting the receipt data from the POS, the receipt monitor modifying the receipt data to produce modified receipt data, and the receipt monitor transmitting the modified receipt data to the receipt printer.” Reichert in at least Fig.1, Fig.2, Fig.3 and paragraphs 36-40 discloses a closed system 110 having POS devices 112a-d, a processor-based monitoring system 120 comprising a server 124 coupled to a processor-based interfacing unit 122 configured to intercept data sent from at least one of the POS devices to a receipt printer 132.  Interfacing unit 122 is configured to add supplemental data to the data that it has intercepted between the POS device and the receipt printer.

As per Claim 2, which depends from Claim 1 regarding “wherein the receipt monitor comprises a receipt monitor processor, a tangible computer-readable medium, the tangible computer-readable medium storing instruction to configure the receipt monitor processor to store the receipt data in a receipt data buffer.” Reichert in at least paragraph 38 discloses interfacing unit is a processor-based unit.  Reichert in at least paragraph 43 discloses storing receipt data in the monitoring system 120.

As per Claim 3, which depends from Claim 2 regarding “the receipt monitor process is configured to structure the receipt data.”  Reichert does not specifically disclose “structuring the receipt data” however; Reichert in at least paragraphs 43-44 discloses that intercepted data is divided into sub-groups and several combination of sub-groups may be selected and combined into one combination and based on the effectiveness of that combination it is combined with the intercepted data and sent to the receipt printer.

As per Claim 6, which depends from Claim 2 regarding “configuring the receipt monitor process to extract one attribute from the structured data and storing the at least one attribute into a database.”   Reichert in at least paragraph 43 discloses storing receipt data in the monitoring system 120.

As per Claim 7, which depends from Claim 2 regarding “wherein the receipt monitor is configured to transmit the receipt data to a data processing server and receive the modified receipt data from the data processing server.”  Reichert in at least paragraph 38 discloses a processor-based monitoring system 120 comprising a server 124 coupled to a processor-based interfacing unit 122 configured to intercept data sent from at least one of the POS devices to a receipt printer 132.  Interfacing unit 122 is configured to add supplemental data to the data that it has intercepted between the POS device and the receipt printer.  Reichert in at least paragraph 39 further discloses that the intercepted data received by the monitoring system 120 is sent to server 124 which generates supplemental data and send the intercepted data and the supplemental data to the interfacing unit 122.

As per Claim 8, which depends from Claim 7 regarding “wherein the communication channel of the POS system is selected from: a Wi-Fi network, a Bluetooth network, a cellular network and a wired network.  Reichert in at least paragraph 38 discloses that the POS system communication channel may be wireless or wired.

As per Claim 10, which depends from Claim 1 regarding “a POS system wherein the data interface conforms to at least one of USB, serial, parallel port, PS/2, Bluetooth Wi-Fi, cellular and Ethernet.” Reichert in at least paragraph 38 discloses that the POS system communication channel may be wireless or wired.  Reichert in at least paragraph 61 discloses the use of USB and USB protocols as a communication link between POS components.

As per Claim 11, which depends from Claim 10 regarding “wherein the receipt monitor further comprises an interface board conforming to the data interface cable.”  Reichert in at least paragraph 61 discloses an interface board conforming to the data interface cable.

As per Claim 13, which depends from Claim 1 regarding “wherein the modified receipt data comprises at least one of:  a coupon, promotional information, a barcode and a 2D barcode.”  Reichert in at least paragraphs 9-10 discloses that the supplemental data includes coupon information.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over REICHERT, US Patent Application Publication 2014/0019242 A1 (“Reichert”) as applied to Claim 2 and further in view of Bykov et al., US Patent Application Publication 2008/0109372 A1 (“Bykov”).

As per Claim 4, which depends from Claim 2 regarding “wherein the tangible computer-readable medium further comprises instruction to configure the receipt monitor processor to encrypt the receipt data.”  Reichert in at least paragraph 35 discloses that the system is a closed system and therefore is secure.  However, Bykov in at least Fig.1 and paragraph 26 discloses a security component 110 which can encrypt data 106  to generate encrypted data 112.  It would have been obvious, at the time of the invention to one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements of Reichert’s secure system with the encryption capability of Bykov with the motivation to properly secure transaction data (Bykov, paragraph 28).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over REICHERT, US Patent Application Publication 2014/0019242 A1 (“Reichert”) as applied to Claim 2 and further in view of OFFICIAL NOTICE.

As per Claim 5, which depends from Claim 2 regarding “the receipt monitor processor configured to compress the receipt data.”  The Examiner takes OFFICIAL NOTICE that compression of data is well-known in the art and therefore it would have been obvious, at the time of the invention, to one of ordinary skill to apply one of well-known compression algorithms with the motivation to save storage space.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over REICHERT, US Patent Application Publication 2014/0019242 A1 (“Reichert”) as applied to Claim 1 and further in view of Luciano et al., US Patent 6,758,393 B1 (“Luciano”).

As per Claim 9, which depends from Claim 1 regarding “the POS system comprising a rechargeable battery supplying power to the POS till, the receipt monitor, or both the POS till and the receipt monitor.” Reichert does not disclose this limitation however;  Luciano in at least Column 3, lines 53-63, Column 4, lines 66-67 and Column 5, lines 1-26 disclose a mobile battery-operated POS.  It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results Reichert’s closed system features with the equally well-known element of Luciano’s mobile POS with the motivation to provide a mobile platform that allows a user to roam freely (Luciano, Column 2, lines 65-67).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over REICHERT, US Patent Application Publication 2014/0019242 A1 (“Reichert”) as applied to Claim 1 and further in view of Redick et al., US Patent 7,731,084 B2 (“Redick”).

As per Claim 12, which depends from Claim 1 regarding “the POS system further comprising a bypass switch to bypass the receipt monitor.”  Reichert does not disclose this limitation however; Redick in at least Column 4, line 54-67 disclose that the POS interface components may have a switch.  Therefore, it would have been obvious, at the time of the invention to modify Reichert’s inline POS components to have switches with the motivation to bypass the receipt monitor when necessary.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over REICHERT, US Patent Application Publication 2014/0019242 A1 (“Reichert”) as applied to Claim 1 and further in view of OFFICIAL NOTICE.

As per Claim 14, which depends from Claim 1 regarding “wherein the modified data comprises a cryptocurrency payment address.”  The Examiner takes OFFICIAL NOTICE that the use of crypto currency is now old and well-known and it would have been obvious, at the time of the invention to modify Reichert’s closed system to include in the payment information a cryptocurrency address with the motivation to accept currently available payment methods.

Claim 16-27 recite similar limitation as Claim 1-15 and are rejected in a similar manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687